Citation Nr: 1110813	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral hearing loss from August 10, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifest by no worse than Level III hearing in each ear.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3,000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Analysis

The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. §4.85, Diagnostic Code 6100.  

An August 2007 VA audiological examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 10, 10, 50, and 60 decibels, respectively, for an average of 32.5 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 15, 20, 70, and 90 decibels, respectively, with an average of 48.75 decibels.  Speech discrimination scores were reported as 96 percent in the right ear and 92 percent in the left.  The examiner diagnosed the Veteran with normal hearing from 250 Hertz to 2000 Hertz and moderate to severe sensorineural hearing loss from 3000 to 8000 Hertz on the right and severe sensorineural hearing loss from 3000 to 8000 Hertz in the left.

Application of 38 C.F.R. § 4.85 Table VI to the August 2007 measurements results in assignment of a Roman Numeral I for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.

A July 2009 private audiological assessment yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 20, 15, 55, and 55 decibels, respectively, for an average of 36.25 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 45, 75, and 90 decibels, respectively, with an average of 61.25 decibels.  Speech discrimination scores were reported as 80 percent in the right ear and 84 percent in the left.  

Assuming that the July 2009 study was conducted using the Maryland CNC word list as is required under 38 C.F.R. § 3.385 (2010), the application of 38 C.F.R. § 4.85 Table VI to the July 2009 measurements results in assignment of Roman Numeral III to the right ear and Roman Numeral III to the left ear for the purpose of determining a disability rating.  This also results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this case, the VA examiner in August 2007 noted that the Veteran was unable to hear in the presence of any background noise

The Board also acknowledges that the Veteran has submitted various letters and opinions from private doctors and examiners who report that his hearing is 20 to 30 percent worse than is should be for a man of his age and occupation and is adversely affected greatly when considering background noise.  Nevertheless, the overall objective evidence of record, as detailed above, does not support a compensable schedular evaluation here.  In this regard, it must be noted that there is no evidence showing that the Veteran's hearing loss causes an unanticipated loss in his ability to work.  Moreover, in July 2009, the appellant reported that with hearing aids he was able to better hear women, children, the telephone, and the television.
 
In sum, there is no basis for assignment of an initial compensable rating for the Veteran's service-connected bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


